Citation Nr: 1761106	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a disability rating for bilateral hearing loss in excess of 20 percent prior to January 24, 2017, and 60 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Counsel






INTRODUCTION

The Veteran served on active duty from August 1946 to June 1948.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2015 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  Subsequently, in a February 2017 rating decision, the RO granted a higher 60 percent rating for the Veteran's service-connected bilateral hearing loss, effective January 24, 2017.  Because the grant did not represent the maximum benefit allowable (i.e., the highest possible rating), the claim remains on appeal since the Veteran also did not indicate that he was content or satisfied with the greater rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

This case has been advanced on the Board's docket (AOD).


FINDINGS OF FACT

1.  Prior to January 24, 2017, the results of the audiological evaluation have indicated the Veteran has no worse than Level I hearing impairment for both his right and left ears.

2.  Since January 24, 2017, the results of the audiological evaluation have indicated the Veteran has no worse than Level IX hearing impairment for both his right and left ears.


CONCLUSION OF LAW

The criteria for a disability rating for bilateral hearing loss in excess of 20 percent prior to January 24, 2017, and 60 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Veteran was provided VA medical examinations in January 2015 and January 2017.  The examinations are sufficient evidence for deciding the claim on appeal.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran has been assigned a 20 percent rating prior to January 24, 2017, and a 60 percent rating thereafter under 38 C.F.R. § 4.85, Diagnostic Code 6100 for his bilateral hearing loss.  He contends that he is entitled to a higher disability rating. 

The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

Prior to January 24, 2017

The Veteran was afforded a VA audiological examination in January 2015.  He noted working in construction for 35-40 years and maintenance work for 14 years.  His recreational noise exposure included hunting and all-terrain vehicles.  The Veteran reported difficulty hearing his wife, the television, when in groups and in the presence of background noise.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
20
35
50
30
96
LEFT
15
25
60
55
39
94

The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Applying the results from the January 2015 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When both ears have a Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII. 38 C.F.R. § 4.85.  The Board does note that the 20 percent evaluation in effect prior to January 24, 2017 was effectuated well before the current appellate period and will not be disturbed by this decision. 

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, to include difficulty hearing his wife, the television, and people in groups when in the presence of background noise.  However, the evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, supra.  The VA examination was conducted in accordance with 38 C.F.R. § 4.85(a) and is highly probative.  In the absence of any additional medical evidence showing a more severe hearing disability, and based on the results of the audiological evaluation, a higher rating prior to January 24, 2017, is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for this period on appeal, this doctrine is inapplicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Since January 24, 2017

The Veteran was afforded a VA audiological examination in January 2017.  Post service, the Veteran stated that he worked in an office at a construction group and was not exposed to loud noise.  The Veteran reported that he could not hear; he stated that he used hearing aids, but that he still had trouble hearing.  He volunteered as a teacher and he could not hear what the students were saying.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
55
75
85
90
76.25
42
LEFT
80
75
80
95
82.5
48

The VA examiner diagnosed the Veteran with sensorineural hearing loss in his right ear and mixed hearing loss in the left ear.  Applying the results from the January 2017 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IX hearing loss in the right ear and Level IX hearing loss in the left ear, equating to a 60 percent evaluation.  

The Board observes that the pure tone threshold recorded for both of the Veteran's ears reflects exceptional hearing impairment as defined by 38 C.F.R. § 4.86(a).  This exceptional hearing impairment is in effect when each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, as noted in the January 2017 examination report.  Under 38 C.F.R. § 4.86(a), the Veteran's hearing impairment will be evaluated under either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  

Here, the Veteran's right ear hearing impairment, when evaluated under Table VIA, reveals Level VI hearing loss.  The Veteran's left ear hearing impairment, when evaluated under Table VIA, reveals Level VII hearing loss.  The Board notes that no further elevation of these numerals is sanctioned for this particular exceptional hearing pattern under 38 C.F.R. § 4.86(a) (unlike the exceptional hearing pattern contemplated by 38 C.F.R. § 4.86(b), which does allow elevation to the next higher Roman numeral).  The use of Table VIA is thus clearly less favorable to the Veteran than the use of Table VI.  Therefore, the higher numerals are found using Table VI for both ears, and those numerals will be applied and are fully consistent with the currently assigned 60 percent evaluation.  There exists no schedular basis for a higher evaluation, and the claim must be denied for this period.

The Board has considered the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. at 345.  Further, the functional effects of hearing loss on his daily life activities and occupational functioning have been discussed by the Veteran at his VA examinations.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The Veteran has not contended, and the evidence does not otherwise suggest, that his service-connected hearing loss precludes substantially gainful employment.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

Entitlement to a disability rating for bilateral hearing loss in excess of 20 percent prior to January 24, 2017, and 60 percent thereafter, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


